Title: From Thomas Jefferson to Thomas Sim Lee, 14 June 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Richmond June 14th 1780

I lately received a resolution of Congress of the 5th instant requesting the establishment of a line of expresses from Cape Henry to Philadelphia. I had before on application from General  Washington formed such a Line from Cape Henry to this place in order to communicate such intelligence as I should receive to the gentleman entrusted by the General with the duty of keeping a Look out at that Cape: and that our intelligence from the south might be more perfect and speedy while the operations in that quarter continue so interesting I have sent a confidential person to the neighbourhood of the hostile army in Carolina, to convey to us information of their movements by a line of expresses stationed from him to this place. These circumstances determined me on receipt of the resolution of congress to execute their desire by employing three additional riders from hence to Alexandria which by availing them of what had been done before, will save expence, will give them the benefit of our southern communications, and will I think render the conveyance of dispatches more certain and expeditious than they would be were they to cross the bay to cape Charles, or to cross James river at Hampton; the incertainty of the former is well known to all, and the latter ferriage is of eighteen miles which very frequently employs a day in the passage. The riders being stationed at forty miles distance, with orders to ride by night and by day without regard to weather, will I hope transmit their dispatches at the rate of one Hundred and twenty miles every twenty four hours. I have ordered the third rider from this place who will be stationed at Alexandria to proceed and receive your Excellency’s commands as to the Station at which you shall think proper to fix a person to receive dispatches from him, to which station he will hereafter convey whatever he shall receive. When the communication from cape Henry to this place shall be rendered unnecessary by the arrival of the french fleet it may still perhaps be thought expedient to continue for a time the riders from hence to Philadelphia as the conveyance of intelligence will be thereby so much expedited.
With every sentiment of esteem & respect I have the honor to be Your Excellency’s most obedient & most humble servt.,

Th: Jefferson


P.S. I beg leave to trouble your Excellency with forwarding the inclosed.

